IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GERTRUDE S. LANDMESSER,                      : No. 708 MAL 2015
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
            v.                               :
                                             :
                                             :
UNEMPLOYMENT COMPENSATION                    :
BOARD OF REVIEW,                             :
                                             :
                   Respondent                :


                                        ORDER



PER CURIAM

     AND NOW, this 4th day of January, 2016, the Petition for Allowance of Appeal is

DENIED.



     Mr. Eakin did not participate in the decision of this matter.